Citation Nr: 0839975	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-26 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1969 to 
April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, PTSD has been 
manifested by a flattened affect, disturbances of mood, and 
some difficulty in establishing and maintaining effective 
social relationships.  

2.  Throughout the current appeal, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation; and difficulty in 
establishing and maintaining effective work relationships 
have not been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 
(DC) 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  Indeed, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that, while the Board must review the entire record, 
it does not have to discuss each piece of evidence.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board 
will, therefore, summarize the relevant evidence where 
appropriate.  The analysis in the following decision will 
focus specifically on what the evidence shows, or fails to 
show, with regard to the claim.  

Initially, by a May 2004 rating action, the RO granted 
service connection for PTSD (10 percent, effective from 
July 30, 2003).  The currently-appealed February 2006 rating 
action continued this evaluation.  Recently, by a July 2007 
decision, the RO awarded an increased rating of 30 percent, 
effective from July 11, 2005.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

According to the applicable rating criteria, a 30 percent 
rating will be granted with evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, DC 9411 
(2008).  

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994)).  

A GAF score of 61-70 is reflective of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  

A GAF score of 51 to 60 is illustrative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

In the present case, the veteran believes that the symptoms 
associated with his PTSD are of such severity as to warrant a 
higher rating.  Specifically, he has described sleep 
disturbances, intrusive thoughts and frequent bad dreams, 
hypervigilance, anger outbursts, and interpersonal 
relationship problems (including few friends, few 
recreational and leisure pursuits, and feelings of being 
uncomfortable in large crowds).  After reviewing the evidence 
of record, however, the Board finds that the weight of the 
evidence does not support a rating in excess of 30 percent 
for PTSD for any portion of the rating period on appeal.  

During the current appeal, the veteran has undergone two VA 
PTSD examinations and has participated in several VA 
outpatient psychiatric treatment sessions.  Initial mental 
status evaluations completed during the appeal period 
provided GAF scores of 60.  The most recent VA PTSD 
examination, which was conducted in March 2007, provided a 
GAF score of 55.  These scores are reflective of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

On multiple examination, the veteran exhibited a somewhat 
tense mood and a constricted affect.  In addition, he 
complained of sleep disturbances, intrusive thoughts and 
frequent bad dreams, hypervigilance, anger outbursts, and 
interpersonal relationship problems (including few friends, 
few recreational and leisure pursuits, and feelings of being 
uncomfortable in large crowds).  

Significantly, however, at a June 2006 VA outpatient 
treatment session, the examining psychiatrist assigned a GAF 
score of 65, which is reflective of some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well with some 
meaningful interpersonal relationships.  Id.  

Further, the multiple mental status evaluations completed 
during the current appeal have demonstrated alertness, 
cooperation, friendliness, casual but appropriate dress, an 
appropriate affect, orientation times three, adequate remote 
and recent memory, adequate insight and judgment, 
concentration, adequate intellectual capacity, normal speech, 
and no anxiety, depression, loosened associations, flight of 
ideas, bizarre motor movements or tics, homicidal or suicidal 
ideation or intent, impairment of thought processes or 
communication, delusions, hallucinations, paranoia, ideas of 
reference, or suspiciousness.  

Although at the March 2006 VA outpatient treatment session 
the veteran reported intermittent episodes of depression, he 
subsequently denied such symptomatology.  Further, despite 
his complaints of interpersonal relationship problems, he has 
remained active in his church.  

Of particular significance are the findings of improvement in 
the veteran's PTSD symptomatology.  At the January 2006 VA 
PTSD examination, he described an improvement in his symptoms 
(including a great decrease in nightmares and some 
improvement in his nervousness and hypervigilance).  The 
examiner characterized the veteran's PTSD as mild.  

Also, at a March 2006 VA outpatient treatment session, the 
veteran reported experiencing less nightmares.  At a June 
2006 VA outpatient treatment session, the treating 
psychiatrist concluded that he was "relatively stable 
psychiatrically" on medication.  Further, after the March 
2007 VA PTSD examination, the examiner concluded that the 
PTSD symptoms "do not interfere with [his] employment to the 
degree that it would preclude employment, either sedentary or 
active."  

Accordingly, and based on these multiple evaluations 
completed during the appeal period, the veteran's PTSD has 
been shown to be manifested by a somewhat tense mood and a 
constricted affect, with complaints of sleep disturbances, 
intrusive thoughts and frequent bad dreams, hypervigilance, 
anger outbursts, and interpersonal relationship problems 
(including few friends, few recreational and leisure 
pursuits, and feelings of being uncomfortable in large 
crowds).  Significantly, however, the remainder of the mental 
status evaluations has been normal.  

Clearly, a flattened affect, disturbances of mood, and some 
difficulty in establishing and maintaining effective social 
relationships have been found to be associated with the 
veteran's PTSD.  As, however, circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation; and difficulty in establishing and maintaining 
effective work relationships are not shown, the Board 
concludes that the preponderance of the evidence is against a 
finding that the criteria for a 50 percent disability for the 
service-connected PTSD are been met.    

Since the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding resolution of reasonable doubt 
are not applicable.  Hence, the appeal is denied.  

The Board has considered the lay statements of record.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno, 6 Vet. App. at 470.  As a layperson, however, he is 
not competent to offer opinions on a medical diagnosis or 
causation.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-concerning the nature and extent of 
the veteran's PTSD-has been provided by the medical 
personnel who have examined and treated the veteran during 
the current appeal and who have rendered pertinent opinions 
in conjunction with the evaluations.  The medical findings, 
as provided in these examination and treatment reports, 
directly address the criteria under which the PTSD is 
evaluated.  As such, the Board finds these records to be more 
probative than the subjective evidence of complaints of 
increased symptomatology.  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that an increased 
rating for the veteran's PTSD is not warranted for any 
portion of the rating period on appeal.  In reaching this 
conclusion, the Board also finds that the 
benefit-of-the-doubt doctrine has been applied where 
appropriate.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal period.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the veteran's PTSD has required 
hospitalization or resulted in marked interference with 
employment at any time during the current appeal.  He 
currently receives only rare outpatient psychiatric 
treatment.  At the most recent VA PTSD examination, which was 
conducted in March 2007, he admitted that, while he used to 
receive outpatient psychiatric treatment four times per year, 
he now seeks such care only twice per year.  

Further, according to the report of the March 2007 VA PTSD 
examination, the veteran works full-time as a custodian at an 
elementary school and has been employed there for several 
years.  At that evaluation, he admitted that he did not miss 
any work due psychiatric symptoms.  Previously, at the 
January 2006 VA PTSD examination, he denied having "any 
major problems at work related to his [PTSD] symptoms."  
Also, at a July 2005 VA outpatient treatment session, he 
reported "get[ting] along well with his coworkers."  

The provisions of 38 C.F.R. § 4.1 specifically set out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the ratings 
assigned therein.  

What the evidence does not show is that the veteran's PTSD 
has resulted in unusual disability or impairment that 
rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for PTSD at any time 
during the current appeal.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
August 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating for PTSD-as this is the premise of the claim.  It is 
therefore inherent that he had actual knowledge of the rating 
element of this issue.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
PTSD on appeal by a May 2006 correspondence.  Any questions 
as to the appropriate effective date to be assigned are moot 
as this claim has been denied.  

A VCAA letter sent to the veteran in April 2008 meets the 
requirements of Vazquez-Flores and is sufficient as to 
content.  (The timing defect of this correspondence was cured 
by the RO's subsequent re-adjudication of the increased 
rating issue on appeal, and issuance of a supplemental 
statement of the case, in May 2008.)  

Accordingly, the veteran can be expected to understand from 
the various letters from the RO what was needed to support 
his increased rating claim.  In this regard, the Board notes 
that he has demonstrated actual knowledge of what was needed 
to support this issue.  Specifically, during the multiple VA 
examinations conducted during the current appeal, he 
discussed the signs and symptoms of his PTSD-with particular 
emphasis on the impact that this disability had on his daily 
life and employment.  Such statements demonstrate his actual 
knowledge in the understanding of the information necessary 
to support his increased rating claim.  

Based on the above, the Board finds that any notice 
deficiencies do not affect the essential fairness of the 
adjudication and that any presumption of prejudice is, 
therefore, rebutted.  For this reason, no further development 
is required regarding the duty to notify.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO obtained VA post-service treatment records.  
Also, the veteran has been accorded pertinent VA 
examinations.  He was given the opportunity to set forth his 
contentions at a hearing but declined to do so.  Therefore, 
available records and medical evidence have been obtained in 
order to make an adequate determination as to the issue.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the increased 
rating claim on appeal that has not been obtained.  In fact, 
in May 2008, he stated that he had "no other information or 
evidence to give VA to support . . . [his] claim" and 
requested that VA "decide . . . [his] claim as soon as 
possible."  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
this issue.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


ORDER

A rating in excess of 30 percent for PTSD is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


